            Case 1:19-cv-10816-GHW Document 27 Filed 04/24/20 Page 1 of 4
                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 4/24/2020
------------------------------------------------------------------X
  YOVANNY DOMINGUEZ, on behalf of all other :
  persons similarly situated,                                     :
                                                                  :
                                                  Plaintiff,      :    1:19-cv-10816-GHW
                              -against-                           :
                                                                  : MEMORANDUM OPINION
  CKE RESTAURANTS HOLDINGS, INC.,                                 :      AND ORDER
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:
           This is another case where a visually impaired person has sued a company for failing to stock

Braille or otherwise accessible gift cards. Because this complaint suffers from the same pitfalls as

those in Dominguez v. Banana Republic, LLC, No. 1:19-CV-10171-GHW, 2020 WL 1950496 (S.D.N.Y.

Apr. 23, 2020) 1, the Court comes to the same conclusion and GRANTS Defendant’s motion to

dismiss.

      I.       BACKGROUND

           Like the allegations in Banana Republic, the facts presented in the complaint are relatively

straightforward.

           CKE Restaurants Holdings, Inc (“Defendant” or “CKE”) is the parent company of Carl’s

Jr., a restaurant chain. First Amended Complaint (“FAC”), Dkt. No. 20, ¶ 34. Like many other

businesses, CKE offers consumers the opportunity to purchase “pre-paid cash cards, colloquially

referred as ‘store gift cards,’” that can be used in place of cash at its stores. FAC ¶ 4 & n.2. Though

they look and feel like credit cards, see FAC ¶ 43, they are redeemable only at “a specified merchant

or affiliated merchants.” FAC ¶ 37 & n.4.




1   Indeed, both parties here are represented by the same counsel as the parties in Banana Republic.
           Case 1:19-cv-10816-GHW Document 27 Filed 04/24/20 Page 2 of 4



          On October 26, 2019, Yovanny Dominguez (“Plaintiff”) called CKE’s customer service

office to ask whether its restaurants sold Braille gift cards. See FAC ¶ 24. An employee told him

that CKE did not. See FAC ¶ 24. During that call, the employee did not offer Plaintiff any

alternative auxiliary aids or services. See FAC ¶ 25. Sometime later, Plaintiff unsuccessfully

attempted to locate accessible CKE gift cards on his own. See FAC ¶ 26. The lack of an accessible

gift card deterred Plaintiff from “fully and equally us[ing] or enjoy[ing]” the “facilities, goods, and

services Defendant offers to the public at its restaurants.” FAC ¶ 42. As soon as accessible gift

cards are available, however, “Plaintiff intends to immediately go purchase” one. FAC ¶ 45.

          Plaintiff sued CKE under the ADA, the New York State Human Rights Law (“NYSHRL”),

N.Y. Exec. Law § 290 et seq., and New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin.

Code § 8-101 et seq., seeking compensatory damages, punitive damages, and a permanent injunction

to “cause a change in Defendant’s corporate policies, practices, and procedures so that Defendant’s

store gift cards will become and remain accessible to blind and visually-impaired consumers,” and,

of course, attorney’s fees.

          CKE moved to dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

    II.       ANALYSIS

          The Court refers the reader to the legal standard articulated in Part II of Banana Republic,

2020 WL 1950496, at *2. The discussion and application of the law there applies in equal force in

here.

          Because the Plaintiff here has failed to provide the Court with sufficient evidence of his

intent to return to Carl’s Jr.’s restaurants, he, like the plaintiff in Banana Republic, lacks standing to

assert his ADA claim. There is virtually no difference between the two complaints: in both cases,

Dominguez generically asserts that “[s]everal of [Defendant’s] restaurants are located in the

Southern District of New York, and in close proximity to Plaintiffs residence” and notes that he

“has been a customer at Defendant’s stores on prior occasions and intends to immediately purchase

                                                       2
            Case 1:19-cv-10816-GHW Document 27 Filed 04/24/20 Page 3 of 4



at least one store gift card from the Defendant as soon as the Defendant sells store gift cards that

are accessible to the blind and utilize it at Defendant’s restaurant.” FAC ¶¶ 29, 35. The intent-to-

return inquiry, as explained in Banana Republic, is a “highly fact-sensitive inquiry that incorporates a

range of factors” such as “the frequency of the plaintiff’s past visits” and “the proximity of the

defendant’s services, programs, or activities to the plaintiff's home” along with any other factors

“relevant to the calculation” including the plaintiff's “occupation or demonstrated travel habits.”

Bernstein v. City of New York, 621 F. App’x 56, 59 (2d Cir. 2015) (citing Kreisler v. Second Ave. Diner

Corp., 731 F.3d 184, 187–88 (2d Cir. 2013) (per curiam) and Camarillo v. Carrols Corp., 518 F.3d 153,

158 (2d. Cir. 2008)). And Dominguez never asserts, for instance, that he generally frequents local

fast food restaurants or nearby burger joints. See Banana Republic, 2020 WL 1950496, at *4.

           Plaintiff’s ADA claim would also fail under Rule 12(b)(6) for all of the reasons identified in

Banana Republic. See 2020 WL 1950496, at *5–12. Indeed, there are no substantive differences

between either the complaint or the briefing in this case and Banana Republic that would compel a

different conclusion.

           Because the Court would dismiss Plaintiff’s ADA claims, it need not engage in a substantive

analysis of the merits of Plaintiff’s NYSHRL and NYCHRL claims; this Court would decline to

exercise supplemental jurisdiction over Plaintiff’s state and city claims. See Banana Republic, 2020 WL

1950496, at *5, 12.

    III.       CONCLUSION

           This case is indistinguishable from Banana Republic. It should therefore come as no surprise

that the Court comes to the exact same conclusion.

           For these reasons, Defendant’s motion to dismiss is GRANTED. Within fifteen days,

Plaintiff may file a second amended complaint to cure the deficiencies articulated in this opinion by

alleging additional facts about the interactions he has had with CKE. If no amended complaint is

filed within that time frame, the Court will enter a final judgment of dismissal and direct the Clerk of

                                                       3
         Case 1:19-cv-10816-GHW Document 27 Filed 04/24/20 Page 4 of 4



Court to close this case.

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 22.

        SO ORDERED.

 Dated: April 24, 2020                             _____________________________________
                                                            GREGORY H. WOODS
                                                           United States District Judge




                                                 4
